Opinion by
Wilson, J.
It was stipulated that for duty purposes the clean content of the wool in question was determined in accordance with the instructions contained in T. D. 53159, which was issued following United States v. Fred Whitaker Company, Inc. (40 C. C. P. A. 19, C. A. D 492), and that the clean content of the merchandise herein was 73 percent. Accordingly, the wool in this ease was held dutiable under paragraph 1101 (a), as modified, at the applicable rate on the basis of 73 percent of clean content.